Citation Nr: 0217043	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  99-10 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based 
on loss of use of the right hand prior to October 25, 2001.

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected post-traumatic stress disorder 
(PTSD) prior to October 25, 2001, and to an evaluation in 
excess of 30 percent from that date.

3.  Entitlement to a total evaluation for compensation 
purposes based on individual unemployability due to service-
connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active duty from January 1973 to January 
1974.  These claims initially came before the Board of 
Veterans' Appeals (Board) on appeal from February 1998 and 
June 1999 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  
A Board decision issued in January 2001 remanded the claims 
for further development.  By a rating decision issued in 
November 2001, the RO granted special monthly compensation 
(SMC) for loss of use of the right hand, effective October 
25, 2001, granted a 30 percent initial evaluation for PTSD, 
effective October 25, 2001, and denied entitlement to an 
initial evaluation in excess of 10 percent for PTSD prior to 
October 25, 2001, and denied TDIU.  The veteran, through a 
July 31, 2002 brief of his representative, in effect 
disagreed with the assigned evaluations and the effective 
dates assigned for the grant of SMC and the 30 percent 
evaluation for PTSD.  Because a claim remains in controversy 
where less than the maximum available benefit is awarded, 
the issues of the appropriate evaluations of the veteran's 
PTSD following the initial grant of service connection and 
the effective date of the award of SMC remain before the 
Board on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  The 
claims now return to the Board. 


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claims, and all 
evidence necessary for an equitable disposition of the 
claims addressed in this decision has been obtained.

2.  The veteran submitted a claim on July 8, 1997 which, 
liberally interpreted, may be construed as a claim for SMC 
for loss of use of the right hand.

3.  The medical evidence establishes that the veteran's 
remaining use of the right hand would be equally well served 
by a prosthesis below the elbow.

4.  Prior to October 25, 2001, the veteran did not seek 
treatment for PTSD, and mood changes, depression, anxiety, 
and irritability were attributed to substance abuse or 
withdrawal from substance abuse; the veteran also had some 
difficulty establishing and maintaining relationships; a 
Global Assessment of Functioning Scale (GAF) score of 55 was 
assigned, but the veteran's PTSD was described as mild.

5.  From October 25, 2001, the veteran's PTSD is manifested 
by mood changes, depression, nightmares and sleep 
disturbances, some irritability, some difficulty 
establishing and maintaining relationships, and a GAF score 
of 55, but he does not manifest more severe disability than 
occasional decrease in work efficiency.

6.  The evidence establishes that the veteran has been 
employed full-time as a delivery truck driver since June 
2000; his service-connected disabilities do not preclude 
employment.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, the 
criteria for entitlement to special monthly compensation 
based on loss of use of the right hand are met effective 
July 8, 1997.  38 U.S.C.A. §§ 1114(k), 1155, 5107(b), 5110 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.155, 3.157, 3.350, 
3.400, 4.63 (2002).

2.  The schedular criteria for an initial evaluation in 
excess of 10 percent for service-connected PTSD, prior to 
October 25, 2001, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.130, Diagnostic Code 9411 (2002).

3.  The schedular criteria for an initial evaluation in 
excess of 30 percent from October 25, 2001, for service-
connected PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.130, Diagnostic Code 9411 (2002).

4.  The criteria for entitlement to an award of TDIU are not 
met.  38 C.F.R. § 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to SMC for loss of 
use of the right hand prior to October 25, 2001.  He also 
contends that he is entitled to an initial evaluation in 
excess of 10 percent for PTSD prior to October 25, 2001, and 
to an evaluation in excess of 30 percent after that date.  
He also contends that he is individually unemployable as a 
result of his service-connected disabilities.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. 

Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 


law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991); cf. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  
The VCAA provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West Supp. 
2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 
9, 2000, as well as to any claim filed before that date but 
not decided by VA as of that date (with the exception of 
certain amendments, not relevant in this case, to 38 C.F.R. 
§ 3.156(a) relating to the definition of new and material 
evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and § 
3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties to the veteran, including as set 
forth in the VCAA, have been fulfilled.  VA must notify the 
veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 


amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran was notified of the 
information necessary to substantiate his claim, including 
the requirements for an evaluation in excess of 10 percent 
for PTSD, the requirements for an evaluation in excess of 30 
percent for PTSD, the requirements for SMC, for an earlier 
effective date for any award, and for TDIU, by means of the 
discussions in the December 1998 statement of the case 
(SOC), in a June 1999 rating decision regarding PTSD, in a 
November 2001 rating decision addressing each of the issues, 
in two October 1999 SOCs, and in a November 2001 
supplemental statement of the case (SSOC).  In addition, the 
veteran's representative articulated the requirements for 
substantiation of the claims in April 1999, December 1999, 
January 2000 , June 2002, and July 2002 statements on behalf 
of the veteran.

The veteran was specifically advised, by the Board's January 
2001 decision, and by a September 2001 letter from the RO, 
and by a September 2002 letter from the Board, of the 
enactment of the VCAA and the duty to assist and notify 
imposed in that enactment.  The September 2001 letter from 
the RO advised the veteran of the types of evidence he could 
identify or submit and the types of evidence that VA would 
obtain on his behalf or assist in obtaining if identified.  
The September 2002 letter from the Board provided the 
veteran with specific information as to how the issues on 
appeal were being characterized, and with specific 
information as to how he could substantiate his claims, as 
well as information about what the veteran would be 
responsible for doing, and specific law and regulations 
applicable to the issues as characterized on appeal.

The veteran has not identified any additional evidence which 
might be relevant.  The evidence of record specifically 
indicates that there are no other treating providers or 
available treatment records outside VA.  The record reflects 
that VA clinical records throughout the pendency of the 
claim are associated with the claims files.  The veteran has 
been afforded VA examinations.  All identified evidence has 


been obtained.  Therefore, VA has no outstanding duty to 
inform him that any additional information or evidence is 
needed. 

VA must also make reasonable efforts to assist the claimant 
to obtain evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. at 
45,630-31 (codified as amended at 38 C.F.R. § 3.159(c), 
(d)).  Here, the RO obtained the veteran's inpatient and 
outpatient VA clinical records.  The evidence does not 
reference any other records that might be relevant.  The 
veteran's statements and the evidence establish that no 
other records, such as Social Security Administration 
records, which might be relevant if available, are in 
existence.  

In light of the numerous items of correspondence to the 
veteran which have provided information about the applicable 
criteria, and the specific items of correspondence about the 
provisions of the VCAA, the information conveyed by the 
Board's prior remand, and the numerous statements by the 
veteran and on the veteran's behalf discussing and 
acknowledging those applicable criteria, the Board finds 
that the requirements of the VCAA, both as to assistance and 
notification of evidence and assistance, have been met.

1.  Entitlement to SMC prior to October 25, 2001

Historically, the veteran's service medical records reflect 
that he sustained multiple severe burns, including burns to 
the right arm and hand, when the automobile he was riding in 
burst into flames.  The cause of the fire was never 
determined.  The record establishes that the veteran was 
right-hand dominant prior to the severe injury to the right 
hand.  

He was granted service connection for residuals of burns of 
the right upper extremity, among other burns, effective 
following his January 1974 service discharge, and his right 
upper extremity disability was evaluated as 70 percent 


disabling.  SMC for loss of use of the right hand was also 
granted.  By a May 1978 rating decision, the evaluation for 
right upper extremity disability was reduced to 40 percent, 
and SMC was terminated, effective August 1, 1978.  That 
award remained in effect, unchanged, when the veteran 
submitted the July 8, 1997 claim for benefits underlying 
this appeal.

On VA examination conducted September 29, 1997, the veteran 
reported that he had learned to write with his left hand.  
He had very limited use of his right arm and hand.  The 
veteran had scars extending from 3 inches above the elbow to 
the tips of the fingers.  He was able to slightly abduct his 
thumb, and could use the thumb to hold onto his trousers to 
pull them up, but was otherwise unable to use the right hand 
to dress or undress.  He was unable to touch his thumb to 
any finger.  He was unable to hold a pencil.  He had no 
grasp.  The second and fifth fingers were contracted at 90 
degrees.  The third and fourth fingers were straight and the 
veteran was unable to flex them.  He had little feeling in 
his fingers up to his wrist.  He was able to sense deep 
touch, but the area was otherwise numb.  In addition to 
limitation of motion of the wrist and fingers, there was 
also limitation of motion of the shoulder, elbow, and 
forearm.  The burns of the right forearm were third degree, 
and the examiner concluded that the burns affected tendons 
and nerves as well as skin.  

On VA examination conducted in October 2001, the veteran 
reported that the burned areas of his right forearm, hand, 
and wrist felt like he was wearing thick rubber gloves, and 
there was loss of feeling.  He reported getting bruised 
without noticing, and he had to be vigilant to prevent 
injury because of lack of sensation.  He reported stiffness 
and weakness in the elbow and shoulder.  He reported that 
useful function in the right upper extremity was not 
possible and that he predominately used the left hand.

On examination, thick, dark brown, deforming, and 
cosmetically disfiguring scarring was present on the entire 
right upper extremity beginning six centimeters above the 
right elbow.  The scar had the texture of thick rubber.  The 
veteran had 


markedly decreased pinprick sensation.  He had no discomfort 
with hard pinching in the forearm and right hand.  There was 
decreased sensation for cold and for light touch.  The 
veteran was able to determine which finger was being held 
with his eyes closed.  There were contractures of all 
fingers of the right hand.  The veteran was unable to make a 
fist.  The second, third, and fourth fingers could not be 
brought to closer to the median palmar crease than 3 inches.  
The little finger could be brought to within 2 inches of the 
palmar crease, but the proximal interphalangeal joint of 
that finger had a 90-degree flexion contracture with no 
extension possible.  The veteran could not oppose the right 
thumb to any of the fingers.  The veteran could make some 
pinching motion between the index finger and the right thumb 
because he had some abduction with the right thumb.  
Supination of the forearm was painful at 36 degrees.  
Pronation was normal in range but slow and somewhat 
uncomfortable.  Muscle strength was decreased.  Scarring 
limited range of motion of the wrist and elbow.  The 
examiner concluded that the veteran would be equally as well 
served by an amputation stump below the elbow with a 
suitable prosthesis.

By a rating decision issued in October 1998, the veteran was 
awarded a 70 percent evaluation, under Diagnostic Codes 7801 
and 8513, for his right hand and right upper extremity 
disability.  By a November 2001 rating decision, SMC was 
awarded, effective October 25, 2001.  The veteran contends 
that he is entitled to SMC prior to October 2001, as his 
right hand disability was unchanged.

The term "loss of use" of a hand is defined, at 38 C.F.R. 
§§ 3.350(a)(2) and 4.63, as that condition where no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the elbow with use of a suitable prosthetic 
appliance.  The regulations specify that the determination 
will be made on the basis of the actual remaining function, 
such as whether the acts of grasping and manipulation, among 
others, could be accomplished equally well by an amputation 
stump with prosthesis.  38 C.F.R. §§ 3.350(a)(2), 4.63.

The examiner who conducted the September 1997 VA examination 
did not provide a specific opinion that the veteran's use of 
the right hand was so limited as to be no more useful than a 
suitable prosthesis following amputation.  The examiner who 
conducted the October 2001 VA examination did provide such 
an opinion.  However, both examiners described the veteran's 
limitations of use of the right hand in very similar terms.  
Both examiners noted that the veteran was unable to grasp 
with the right hand and unable to touch the thumb to any 
finger.  Both examiners noted that there were contractures 
of each finger and that the only function of the thumb was a 
limited ability to abduct the thumb.  The examiner who 
conducted the 1997 examination noted that this limited 
abduction of the thumb was just enough to allow him to pull 
up his trousers with the right hand; the examiner who 
conducted the 2001 examination opined that the veteran would 
be equally well-served by a prosthesis.  Resolving 
reasonable doubt in the veteran's favor, the Board concludes 
that the evidence warrants a finding that the veteran had 
loss of use of the right hand at the time of the September 
1997 VA examination.  

The method of determining the effective date of an increased 
evaluation is set forth in 38 U.S.C.A. § 5110(a) and (b)(2), 
and 38 C.F.R. § 3.400(o).  The general rule with respect to 
the effective date of an award of increased compensation is 
that the effective date of such award "shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  This statutory provision is implemented 
by regulations which provide that the effective date for an 
award of increased compensation will be the date of receipt 
of claim or the date entitlement arose, which ever is later.  
38 C.F.R. § 3.400(o)(1).

In this case, the veteran submitted his claim for an 
increased evaluation for his right arm and hand disabilities 
on July 8, 1997.  There is no clinical evidence from which 
the extent of the veteran's disability is factually 
ascertainable prior to September 29, 1997, as there is no 
medical record of evaluation of right hand disability 
between June 1997 and September 1997.  However, the medical 
evidence of record makes it clear that the veteran's right 
hand disability is static, and has remained unchanged in 
terms of symptoms, findings, or effective use, for some 
time.  Again, resolving reasonable doubt in the veteran's 
favor, the Board finds that the veteran met the 


criteria for SMC for loss of use of the right hand at the 
time he submitted the claim on July 8, 1997.

The Board notes that an exception to the effective date 
provisions of 38 C.F.R. § 3.400(o)(1) as to claims for 
increased evaluations applies under circumstances where 
evidence demonstrates that a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that regard, the law provides that the 
effective date of the award "shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year 
from such date."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  The term "increase" as used in 38 U.S.C.A. § 
5110 and 38 § C.F.R. 3.400 means an increase to the next 
disability level.  See Hazan v. Gober, 10 Vet. App. 511 
(1997). 

In this case there is no clinical evidence that the veteran 
sought treatment of his service-connected right arm 
disability in the year prior to July 1997.  VA records for 
the year prior to July 1997 were sought, but no records 
prior to June 1997 were located.  The June 1997 records are 
devoid of information or evidence regarding any increase in 
severity of right arm or hand disability.  The medical 
evidence establishes that the veteran's disability was 
static for many years, and there is no evidence of an 
increase in disability in the year prior to the submission 
of that claim.  The veteran contends that his right arm 
disability increased in 1996, causing him to leave his 
employment.  The veteran was informed, by the Board's 
September 2001 letter, that he would need to identify 
evidence, such as evidence from his employers, to support 
his claim.  He did not respond.  In the absence of clinical 
evidence or evidence from an employer during this period, 
the exception to 38 C.F.R. § 3.400(o)(1) is not applicable.  

The preponderance of the evidence is against a finding that 
the veteran's right hand disability increased at any time in 
the year prior to July 1997 so as to equate with loss of 
use.  The evidence is not in equipoise to warrant a more 
favorable 


determination, and the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable to warrant an 
award of SMC prior to July 8, 1997.

2.  Claims for increased initial evaluations for PTSD

Factual background

VA clinical records reflect that the veteran requested 
detoxification from heroin in June 1997, and was admitted 
for inpatient VA treatment.  No treatment for PTSD was 
provided during this admission, although symptoms of 
depression were noted.  
The veteran denied depression.  He reported that he was 
eligible to continue receiving unemployment benefits.  In 
September 1997, a diagnosis of substance-induced anxiety 
disorder was assigned.  In January 1998, the veteran did not 
report for scheduled appointments; telephone contacts 
supported a conclusion that he had relapsed into use of 
illegal drugs.  

The veteran again underwent detoxification in July 1998.  In 
July 1998, he reported that he was sleeping well and felt 
normal.  In October 1998, the veteran reported that he was 
unable to continue attending day program treatment because 
he was working, full-time, doing painting; he did continue 
to attend an evening treatment group.  Clinical notes 
reflect ongoing assessment of anxiety and sleep 
disturbances, attributed to use of illegal drugs or 
withdrawal therefrom, including in notes dated in March 1999 
and April 1999. 

On VA examination conducted in April 1999 the veteran 
described mood changes with episodes of depressed mood 
usually lasting 1 to 2 days.  He reported that he currently 
lived alone, although he had had a series of multiple 
unstable relationships.  He described himself as difficult 
to get along with and not having many friends.  He reported 
nightmares of being in fires and waking sweating and with 
palpitations.  He denied flashbacks or intrusive 
recollection of the accident in which his arm was injured, 
but expressed attempts to avoid situations reminiscent of 
the accident he was in.  The veteran was well groomed, neat, 
with visible scarring of the face, left ear, and right arm.  
The veteran's speech was clear, articulate, and goal 
directed.  His mood was euthymic to mildly dysphoric.  His 
thoughts were coherent and well organized.  He admitted to 
hearing his name called on occasion, but there was no other 
evidence of auditory or visual hallucinations.  His insight 
was good and his judgment appeared intact.  The examiner 
assigned diagnoses of opiate and cocaine dependence and mild 
post-traumatic stress disorder.  The examiner assigned a GAF 
score of 55.  

VA outpatient treatment notes in August 1999 reflect that 
the veteran continued to work irregularly "under the table," 
and had $600 in income from employment in the 
30 days preceding the assessment.  He reported depression, 
anxiety, tension, and difficulty concentrating.  The veteran 
continued frequent VA monitoring, which reflected increased 
use of illegal drugs during the end of 1999 and first six 
months of 2000.  However, in June 2000, he reported getting 
a new job, which required him to travel.  He began attending 
evening treatment sessions again weekly and having fewer 
relapses.  In September 2000, it was noted that the veteran 
had been assigned to a truck delivery route which took him 
out of the area and supplied him with his own company van.  
Continuing notes thereafter, through October 2001, reflect 
that the veteran continued employment at this job.
 
On examination conducted in October 2001, the veteran 
reported that he was driving a delivery truck and working 
full time.  The veteran reported participating in a 
methadone program for the past two years.  He denied having 
intrusive thoughts or memories of the fire in which he was 
burned during service, but did report having distressing 
nightmares about the fire once or twice a week.  He reported 
that he would wake up screaming and sweating and scared.  He 
would sometimes be able to get back to sleep after he was up 
for an hour.  He did not report flashbacks, but did report 
having some confusion at times.  He reported avoiding 
conversations and thoughts of the fire he was in, and 
reported distress if he saw movies or television shows about 
fire.  He reported some irritability, outbursts of anger, 
and difficulty concentrating.  He did not report an 
exaggerated startle response.  He stated that he had no 
close friends.  His affect was constricted and he was 
depressed.  His thought processes were logical, coherent, 
and goal directed.  His immediate, recent, and remote memory 
were intact.  His judgment was good.  The examiner concluded 
that the veteran had mild to moderate PTSD and assigned a 
GAF score of 55.

Analysis

An initial rating may reflect varying periods of 
symptomatology.  Since the veteran's appeal here involves 
the initial assignment of a disability evaluation, not an 
appeal for an increased evaluation, the Board must therefore 
consider the 
evidence during the entire period covered by the initial 
evaluation to determine if the veteran's level of disability 
changed during that period.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

The veteran's disability due to service-connected PTSD is 
evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9411.  Under the general rating formula for mental 
disorders, the criteria in effect when the veteran submitted 
his June 1997 claim, a 30 percent rating is warranted when 
PTSD is productive of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(generally functioning satisfactorily, with routine 
behavior, self-care, and normal conversation), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, or 
mild memory loss (such as forgetting names, directions, 
recent events).  A 50 percent evaluation is warranted when 
PTSD symptomatology causes occupational and social 
impairment with reduced reliability and productivity, and 
difficulty in establishing and maintaining effective work 
and social relationships.  A 70 percent evaluation is 
warranted when PTSD symptomatology causes occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
and an inability to establish and maintain effective 
relationships.  A 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, or persistent danger 
of hurting self or others.  38 C.F.R. § 4.130.

As defined in the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual (DSM-IV), 
the GAF considers psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
and illness.  A GAF score of 61 to 70 indicates that the 
examinee has some mild symptoms or some difficulty in 
social, occupational, or school functioning, but generally 
functions pretty well with some meaningful interpersonal 
relationships.  A GAF score of 51 to 60 indicates moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.

A. Claim for evaluation in excess of 10 percent prior to 
October 25, 2001

The preponderance of the evidence establishes shows that the 
veteran did not meet the rating criteria for a 30 percent 
evaluation for PTSD.  In this regard, there is no evidence 
that the veteran's PTSD was manifested by flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks, difficulty in understanding complex commands, 
impairment of short- or long-term memory, impaired judgment, 
or disturbances of motivation, or, impairment of ability to 
establish or maintain effective relationships.  Treatment 
notes beginning in 1997 reflect that symptoms of anxiety, 
irritability, and tension were specifically attributed by 
the health care providers who were monitoring the veteran 
weekly to his substance abuse or the attempts to withdraw 
from that abuse.  

Thus, even though the examiner who assigned the GAF score of 
55 did not distinguish the effect of the veteran's PTSD from 
the effect of dependence on cocaine and opiates on the 
veteran's functioning, the preponderance of the evidence 
establishes that the veteran's symptoms of anxiety, 
irritability, or tension cannot be attributed to service-
connected PTSD during this portion of the evaluation period.  

The Board notes that the veteran reported, at the time of 
the April 1999 VA examination that he was living alone and 
was not in a stable relationship.  However, the monthly, or 
more frequent, notes of the providers treating him for 
dependence on illegal drugs reflect that the veteran in fact 
had a relationship with a female significant other 
throughout the pendency of this appeal.  Given the clear 
evidence of record that the veteran had numerous symptoms 
which were medically attributed 
to use or withdrawal from use of illegal drugs, the Board 
finds that an initial evaluation in excess of 10 percent for 
PTSD is not warranted.  

The VA examiner characterized the veteran's PTSD symptoms as 
mild in degree, and the Board accepts the examiner's finding 
in this regard.  The Board notes that a GAF score of 55 has 
been assigned.  A GAF score of 61 to 70 indicates that the 
examinee has some mild symptoms or some difficulty in social 
or occupational functioning, but generally functions pretty 
well, with some meaningful interpersonal relationships.  
American Psychiatric Association, Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th. ed. 1994).  Although the 
assigned GAF score, 55, is below the lowest GAF assigned for 
"mild" impairment of functioning, the Board, as discussed 
above, notes that PTSD was not the only diagnosis assigned 
by the examiner, and the examiner did not differentiate the 
symptoms attributable to PTSSD from the symptoms 
attributable to a disorder other than PTSD.  However, 
although the examiner who assigned the GAF score of 55 did 
not differentiate the effect of PTSD from the effect of 
other disorders on the GAF score, evidence from other 
clinicians attributing at least some of the veteran's 
psychiatric symptoms to a disorder other than PTSD is of 
record.  

In particular, a 10 percent evaluation is consistent with 
the examiner's determination that the veteran's PTSD was 
"mild, " and is consistent with the veteran's demonstrated 
ability to obtain and retain employment, and is consistent 
with the long-term personal relationship evidenced in the 
record.  In making this determination, the Board has 
considered all psychiatric symptoms as due to PTSD except 
where there is specific medical opinion attributing that 
symptom to a disorder other than PTSD.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).  The Board finds that a 
ten percent evaluation is consistent with those symptoms not 
specifically medically attributed to the veteran's substance 
abuse.  

The evidence is not in equipoise to warrant a more favorable 
evaluation, and the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable.  The Board 
has considered whether there is evidence to support an 
extraschedular 
evaluation in excess of 10 percent during this period.  The 
veteran's PTSD did not result in an exceptional disability 
picture during this period.  See 38 C.F.R. § 3.321(b).  In 
particular, although the veteran was hospitalized, each 
hospitalization was for treatment of a disorder other than 
PTSD, and there is no evidence that PTSD was treated during 
any hospitalization.  There is no evidence that the 
veteran's PTSD impacted on his employment, since the veteran 
was able to obtain employment when he wanted to work, 
although he was also receiving VA compensation.  There is no 
evidence requiring remand of the claim for consideration of 
an extraschedular evaluation in excess of 10 percent for 
PTSD prior to October 25, 2001.

B. Claim for initial evaluation in excess of 30 percent from 
October 25, 2001

The evidence from October 2001 reflects no objective 
definite impairment in the veteran's current ability to 
establish and maintain effective relationships with people.  
Rather, the evidence shows that the veteran has been stable 
occupationally, works full-time, and has a stable 
relationship with his significant other of several years.  
Moreover, the evidence of record reflects that the veteran 
has continued to maintain abstinence from use of illegal 
substances, reflecting continued stability of motivation.  
There is no evidence that the veteran's PTSD symptoms 
produce definite industrial impairment.  The evidence does 
reflect that the veteran has some sleep disturbances, 
anxiety, depression, some irritability and hypervigilance, 
and difficulty concentrating.  These symptoms, together with 
the assigned GAF of 55, are consistent with the 30 percent 
evaluation assigned.  

However, the evidence does not demonstrate that the veteran 
has occupational and social impairment of greater severity 
than occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks as a 
result of his service-connected PTSD.  The VA examination 
report demonstrates that the veteran does not have 
suspiciousness, panic attacks, or even mild memory loss.  
Reasonable doubt has been considered in assigning a 30 
percent evaluation, since the veteran reports only a few of 
the objective symptoms described in the criteria for that 
evaluation.  However, there is no evidence that the veteran 
displays symptoms of such severity as to warrant a 50 
percent evaluation for PTSD.  In particular, there is no 
evidence that the veteran has missed work as a result of 
PTSD.  He has not required specific medication or treatment 
for PTSD.  There is no evidence of suspiciousness, panic 
attacks, or difficulties with co-workers or supervisors.  

The Board notes that it is required to address the issue of 
entitlement to an extraschedular rating under 38 C.F.R. § 
3.321 in cases where the issue is expressly raised by the 
claimant or where the record before the Board contains 
evidence of "exceptional or unusual" circumstances 
indicating that the rating schedule may be inadequate to 
compensate for the average impairment of earning capacity 
due to the disability.  See VAOPGCPREC 6-96.  In this case, 
consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  In particular, the evidence reflects that 
the veteran has been maintaining full-time employment, and 
has, in fact, been promoted in that employment.  Remand of 
the claim for consideration of an extraschedular evaluation 
in excess of 30 percent for PTSD from October 25, 2001, is 
not required.

The preponderance of the evidence is against the veteran's 
claim of entitlement to an evaluation in excess of 30 
percent for PTSD from October 25, 2001.  The provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable to warrant a higher evaluation.

3.  Entitlement to TDIU

TDIU may be awarded where a veteran's schedular rating is 
less than total, if evidence is received to show that he is 
unable to secure or follow a substantially gainful 
occupation as a result of service-connected disability.  See 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. A claim 
for TDIU is, in essence, a claim for an increased rating.  
Norris v. West, 12 Vet. App. 413, 420-21 (1999).  A TDIU 
claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under 
the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. 
App. 116, 118 (1994).

In October 1998, the veteran reported that he was working 
full time, doing painting.  Thereafter, he reported on one 
occasion that he had made $600 "under the table" (apparently 
untaxed) during the preceding 30 days from employment as a 
painter.  In June 2000, the veteran reported that he had 
obtained a regular full-time job, and, later that year, 
reported a promotion to his own delivery route.  On 
examination in October 2001, the veteran reported that he 
continued to be employed full time as a delivery truck 
driver.  

In Faust v. West, 13 Vet. App. 342 (2000), the United States 
Court of Appeals for Veterans Claims stated that review of 
evidence as to income was an allowable method of determining 
whether a veteran was employable, where there was no medical 
evidence that his disabilities had improved, but there was 
evidence that his earned income had increased from $675 to 
more than $30,000.  In this case, there is no evidence that 
the veteran's service-connected disabilities have improved.  
Nevertheless, the evidence very clearly reflects that the 
veteran has been employed full-time, earning more than 
minimum wage and earning promotions, for quite some time, 
and earning untaxed income prior to that employment.  Given 
the clear evidence that the veteran is employed full-time 
and that the employment is substantially gainful employment, 
i.e., more than part-time or minimum wage, it would be 
unreasonable for the Board to find that the veteran was 
unemployable as a result of his service-connected 
disabilities.  Entitlement to TDIU must be denied. 




ORDER

An effective date of July 8, 1997 for entitlement to special 
monthly compensation (SMC) based on loss of use of the right 
hand is awarded, subject to law and regulations regarding 
effective dates of monetary awards.

An initial evaluation in excess of 10 percent for service-
connected PTSD, prior to October 25, 2001, is denied. 

An initial evaluation in excess of 30 percent for service-
connected PTSD from October 25, 2001, is denied.

Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disability (TDIU) is denied.



		
	BARBARA B. COPLEAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

